Citation Nr: 1118604	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied reopening service connection for PTSD.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 RO rating decision denied service connection for PTSD; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for PTSD has been received since the September 2003 rating decision.




CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the September 2003 denial of service connection for PTSD to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Reopening Service Connection for PTSD

The Veteran's claim to reopen involves an underlying claim of service connection for PTSD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for PTSD was originally denied in September 2003.  The Veteran was informed of the decision in a September 2003 notification letter.  The Veteran did not file a notice of disagreement regarding the September 2003 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.

In this case, the RO denied for service connection for PTSD in the prior final September 2003 decision, finding that no evidence showed a credible stressor during service.    

In the current claim on appeal, the RO denied reopening in March 2005, finding that new and material evidence had not been received, and the present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in September 2003, the Veteran has submitted additional evidence, including a September 2004 lay statement from a friend discussing the Veteran's sexual trauma, multiple VA treatment records relating PTSD to a military sexual trauma, and testimony from the Veteran and her husband in a March 2011 Board hearing.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence suggests a relationship between the Veteran's current PTSD and a military sexual trauma.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service connection for an acquired psychiatric disability to include PTSD is reopened and to that extent, the appeal is granted.


REMAND

Under 38 C.F.R. § 3.304(f)(5), regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran then must be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5)(2010).  The Veteran was afforded VCAA letters in December 2004 and June 2009, but neither letter specifically addressed the information required by 38 C.F.R. § 3.304(f)(5).  Therefore, the Board finds that remand is necessary to provide adequate notice regarding PTSD claims based upon personal assault.

Accordingly, the issue of service connection for an acquired psychiatric disability, to include PTSD, is REMANDED for the following action:

1.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for an acquired psychiatric disability, to include PTSD, as a result of personal assault during military service.  This letter should advise the Veteran of the evidence necessary to substantiate her claim, specifically a claim of PTSD based upon personal assault.  The notice should advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor in accordance with 38 C.F.R. § 3.304(f)(5).  

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for an acquired psychiatric disability, to include PTSD.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


